Title: To Thomas Jefferson from Stephen Sayre, 8 June 1802
From: Sayre, Stephen
To: Jefferson, Thomas


            SirPhilaa. 8th June 1802
            My unfortunate situation compels me to repeat my just complaints. Seperated from my family—consequently, at double expence—you will not, I hope, be offended at my importunity
            I may not have inform’d you—but have most certainly inform’d your Secretary of State—that I dare not reside in the State of New Jersey, since the last congressional election, lest a prosecution should take place there for a large sum—a debt contracted for the public service in 1777 & 1778. The lawyers in that state having denounced vengeance against me. Here I may, if compeled to the unpleasant necessity, prevent an endless confinement
            Do not suppose me capable of heighting this picture of distress—I know, too well, that pleadings on the grounds of poverty are the least effectual—they have no weight with your cabinet ministers—I have some hopes they may touch your feelings—therefore make them known—
            As I am now in some measure settled in this state, let me ask, if any of the Comrs of Bankruptcy are to be removed, why you should neglect an old servant of the public? At all events, let it be understood, that you wish to serve me, by being the secretary to the Commissioners, upon the change—this would be better than to be a Comr—being more profitable—I wish only to pay the debt—since Congress will not pay me—you would never be troubled by me after that is done—The house which lent me the money, was friendly to our cause—they ought long since, to have been paid—
            Let me ask—Why does your Secretary at War keep a fellow in office here, who was the most active scoundrel with the Spartan Band—he may be a judge of ham & malasses—but not of articles necessary for an army—nor have our friends here any hopes of employment, while he is in office—
            I wish you could hear the murmurs of your best friends as to this very man. But you will perhaps hate me for this plain dealing—therefore I conclude, by saying I am
            respectfully yours &c
            Stepn Sayre
          